Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In claim 1, “a machine readable medium” is disclosed and the specification is silent with the definition of the “machine readable medium”. In ordinary and customary meaning, machine readable medium can be transitory medium such as signal as well as non-transitory medium. Thus, the broadest reasonable interpretation in light of specification encompasses that machine readable medium forms transitory propagating signal per se that is non-statutory subject matter under 35 U.S.C. 101, signal per se. 
Claims 2-7 are also rejected based on its respective dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 6, 11, 17, and 23 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 11, and 17 discloses “it is weighted”, however, the scope of the limitation is indefinite since it is unclear which element is referred by “it”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-5, 7-10, 12-16, 18-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanumaiah et al. (US 2014/0281609, hereinafter Hanumaiah).

Regarding claim 1, Hanumaiah discloses
At least one machine readable medium comprising one or more instructions that, when executed by at least one processor, causes the at least one processor to (Fig. 7):
receive a plurality of thermal parameters for a device (paragraph [0044]: TABLE 1  clock speed (s), voltage (v), the task-to-core allocation matrix (M), temperature (T));
identify one or more of the plurality of thermal parameters (paragraph [0044]: TABLE 1  clock speed (s), voltage (v), the task-to-core allocation matrix (M), temperature (T)) that affect a thermal response of the device (paragraph [0035]: P and T denote Nx1 power and temperature vectors, with each entry of each vector corresponding to a thermal block; paragraph [0047]:                         
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    (s,v,M,T,t)x1Nx1 in the denominator is sum of all elements in P(s,v, M,T,t). The term P(x,v,M,T,t) in equation (15) is same as P(s,v,T,t) in equation (8), txcept that the dynamic power Pdyn ... Pdyn(s,v,M,t) is an Nx1 vector representing the dynamic power associated with each of the processor's N thermal blocks); and
create a thermal vector for the device using the one or more of the plurality of thermal parameters that affect the thermal response of the device (paragraph [0035]: P and T denote Nx1 power and temperature vectors, with each entry of each vector corresponding to a thermal block; paragraph [0047]:                         
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    (s,v,M,T,t)x1Nx1 in the denominator is sum of all elements in P(s,v, M,T,t). The term P(x,v,M,T,t) in equation (15) is same as P(s,v,T,t) in equation (8), txcept that the dynamic power Pdyn ... Pdyn(s,v,M,t) is an Nx1 vector representing the dynamic power associated with each of the processor's N thermal blocks), wherein the thermal vector can be used to predict a new thermal response of the device (paragraph [0034]: ] The thermal behavior of a multi -core processor may be estimated for a given power dissipation using any appropriate processes; paragraph [0048]: a local definition of PPW is favored over a global definition of PPW. This may be because improving (e.g., maximizing) global PPW might result in a non-unique solution, depending on the past history of PPW).
Regarding claim 8 referring to claim 1, Hanumaiah discloses A system on chip (SOC) comprising: memory; a thermal vector engine; and at least one processor, wherein the at least one processor is configured to cause the thermal vector engine to: ... (Fig. 7)
Regarding claim 13 referring to claim 1, Hanumaiah discloses A method comprising: ... (See the rejection of claim 1).

Regarding claim 19 referring to claim 1, Hanumaiah discloses 
A system for enabling a disposition of a workload based on a thermal response of a device, the system comprising: memory; one or more processors; and a thermal vector engine, wherein the thermal vector engine is configured to (Fig. 7; paragraph [0012]: The systems and techniques described herein, or portions thereof, can be implemented as a computer program product that includes instructions that are stored on one or more non-transitory machine-readable storage media, and that are executable on one or more processing devices to control (e.g., to coordinate) the operations):
receive a plurality of thermal parameters for a device (paragraph [0044]: TABLE 1  clock speed (s), voltage (v), the task-to-core allocation matrix (M), temperature (T));
identify one or more of the plurality of thermal parameters (paragraph [0044]: TABLE 1  clock speed (s), voltage (v), the task-to-core allocation matrix (M), temperature (T)) that affect a thermal response of the device (paragraph [0035]: P and T denote Nx1 power and temperature vectors, with each entry of each vector corresponding to a thermal block; paragraph [0047]:                         
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    (s,v,M,T,t)x1Nx1 in the denominator is sum of all elements in P(s,v, M,T,t). The term P(x,v,M,T,t) in equation (15) is same as P(s,v,T,t) in equation (8), txcept that the dynamic power Pdyn ... Pdyn(s,v,M,t) is an Nx1 vector representing the dynamic power associated with each of the processor's N thermal blocks); and
create a thermal vector for the device using the one or more of the plurality of thermal parameters that affect the thermal response of the device (paragraph [0035]: P and T denote Nx1 power and temperature vectors, with each entry of each vector corresponding to a thermal block; paragraph [0047]:                         
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    (s,v,M,T,t)x1Nx1 in the denominator is sum of all elements in P(s,v, M,T,t). The term P(x,v,M,T,t) in equation (15) is same as P(s,v,T,t) in equation (8), txcept that the dynamic power Pdyn ... Pdyn(s,v,M,t) is an Nx1 vector representing the dynamic power associated with each of the processor's N thermal blocks), 
communicate the thermal vector to a workload engine (Fig. 7; paragraph [0012]: The systems and techniques described herein, or portions thereof, can be implemented as a computer program product that includes instructions that are stored on one or more non-transitory machine-readable storage media, and that are executable on one or more processing devices to control (e.g., to coordinate) the operations), wherein the workload engine can use the thermal vector to predict a new thermal response of the device (paragraph [0034]: The thermal behavior of a multi -core processor may be estimated for a given power dissipation using any appropriate processes; paragraph [0048]: a local definition of PPW is favored over a global definition of PPW. This may be because improving (e.g., maximizing) global PPW might result in a non-unique solution, depending on the past history of PPW) and determine a workload for the device that will not cause the device to reach a thermal (paragraph [0045]: the fan speed, task allocations, and core transient voltages and speeds are determined so that the PPW of the processor is improved (e.g., maximized), subject to the foregoing constraints on maximum temperature                         
                            
                                
                                    T
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     and the voltage-speed relationship).

Regarding claims 2, 9, 14 and 20, Hanumaiah discloses
wherein the thermal vector includes weighted thermal parameters (paragraph [0047]: A vector w, corresponding to task weights, is defined as a qx1 vector. The higher a value of w, the higher priority the corresponding task is. PPW is defined in equation (15) below as the ratio of total processor performance to total processor power ... In equation (15), the numerator, which corresponds to processor performance, includes the sum of core speeds weighted by the weights of tasks allocated to those cores).

Regarding claims 3 and 15, Hanumaiah discloses
wherein the one or more instructions further cause the at least one processor to: determine a workload for the device that will not cause the device to reach a thermal (paragraph [0045]: the fan speed, task allocations, and core transient voltages and speeds are determined so that the PPW of the processor is improved (e.g., maximized), subject to the foregoing constraints on maximum temperature                         
                            
                                
                                    T
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     and the voltage-speed relationship).

Regarding claims 4 and 21, Hanumaiah discloses
wherein the thermal parameters include a workload, fan speed, computer processing unit speed, and a temperature of at least one neighbor (paragraph [0044]: TABLE 1  clock speed (s), voltage (v), the task-to-core allocation matrix (M), temperature (T), Tc,b The temperature (T) in a block (b) of a core (c), Tspr the temperature of the heat spreader center).

Regarding claims 5, 10, 16 and 22, Hanumaiah discloses
wherein the one or more instructions further cause the at least one processor to: determine a second thermal vector for a second device, wherein the second thermal vector is different than the thermal vector (paragraph [0035]: P and T denote Nx1 power and temperature vectors, with each entry of each vector corresponding to a thermal block; paragraph [0047]:                         
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    (s,v,M,T,t)x1Nx1 in the denominator is sum of all elements in P(s,v, M,T,t). The term P(x,v,M,T,t) in equation (15) is same as P(s,v,T,t) in equation (8), txcept that the dynamic power Pdyn ... Pdyn(s,v,M,t) is an Nx1 vector representing the dynamic power associated with each of the processor's N thermal blocks).

Regarding claims 7, 12, 18 and 24, Hanumaiah discloses
wherein the device is a memory (paragraph [0078]: memory).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hanumaiah et al. (US 2014/0281609, hereinafter Hanumaiah) in view of Ho et al. (US 2017/0364130, hereinafter Ho).

Regarding claim 25, Hanumaiah does not teach wherein at least one of the device is a solid-state drive. Ho teaches wherein at least one of the device is a solid-state drive (paragraph [0034]: more than two heat generating components are in thermal communication via phase change devices ... The computing device 200 includes a housing 204 that supports at least the thermal management system 202 and at least three heat generating components 206 (e.g., a first heat generating component 206a, a second heat generating component 206b, and a third heat generating component 206c ... The first heat generating component 206a, the second heat generating component 206b, and the third heat generating component 206c may be any number of electrically powered devices including, for example, a processor, a graphics card, memory (e.g., DDR SDRAM), a power supply, a hard drive (e.g., SSD), RF hardware, a socket, or another electrically powered device; paragraph [0053]: The processor 402, the GPU 404, the system memory 406, and/or any other components of the computing environment 400 may be packaged or otherwise integrated as a system on a chip ( SoC), application-specific integrated circuit (ASIC), or other integrated circuit or system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hanumaiah by implementing thermal management system for heat generating components including processor, memory, GPU, a hard drive such as SSD, etc. of Ho. The motivation would have been to maintain the temperature of a device within a moderate range (Ho paragraph [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        2/22/2021